EXHIBIT 10.1
 
 
CREDIT AGREEMENT


THIS CREDIT AGREEMENT ("Agreement") is made and entered into as of January 5,
2009, by and between j2 GLOBAL COMMUNICATIONS, INC., a Delaware corporation
("Borrower"), with its principal place of business located at 6922 Hollywood
Boulevard, Suite 500, Los Angeles, California 90028, and UNION BANK, N.A., a
national banking association ("Bank"), with an office located at 445 South
Figueroa Street, 10th Floor, Los Angeles, California 90071.




SECTION 1.  DEFINITIONS


As used herein, initially capitalized terms shall have the respective meanings
set forth below or set forth in the Section or subsection defining such terms:


“Acquisition” shall mean any transaction, or any series of related transactions,
consummated after the effective date of this Agreement, by which Borrower or any
of its Subsidiaries directly or indirectly (a) acquires any ongoing business or
all or substantially all of the assets of any Person engaged in any ongoing
business, whether through a purchase of assets, a merger or otherwise, (b)
acquires control of the securities of a Person engaged in an ongoing business
representing more than fifty percent (50%) of the ordinary voting power for the
election of directors or other governing position if the business affairs of
such Person are managed by a board of directors or other governing body or (c)
acquires control of more than fifty percent (50%) of the ownership interest in
any Person engaged in an ongoing business that is not managed by a board of
directors or other governing body.


"Affiliate" shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of the stock having
ordinary voting power in the election of directors of such Person, (b) each
Person that controls, is controlled by or is under common control with such
Person or any Affiliate of such Person and (c) each of such Person's officers
and directors, and such Person’s constituent joint venturers, members and
partners; provided, however, that in no case shall Bank be deemed to be an
Affiliate of Borrower or any of its Subsidiaries for purposes of this
Agreement.  For the purpose of this definition, "control" of a Person means the
ability, directly or indirectly, to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise.


"Bank Expenses" shall mean: (a) all reasonable costs and expenses paid or
advanced by Bank which are required to be paid by Borrower or any of its
Subsidiaries under this Agreement or any of the other Loan Documents; (b)
reasonable expenses incurred by Bank in auditing or examining the books and
records of Borrower or any of its Subsidiaries following the occurrence and
continuation of a Default or an Event of Default; (c) taxes and insurance
premiums of every nature and kind of Borrower or any of its Subsidiaries paid by
Bank; (d) reasonable appraisal, due diligence, filing, recording, documentation,
publication and search fees paid or incurred by Bank on
-1-

--------------------------------------------------------------------------------


behalf of Borrower or any of its Subsidiaries prior to the date of this
Agreement or to correct any Default or Event of Default or enforce any provision
of this Agreement or any other Loan Document; (e) reasonable costs and expenses
of any suit or arbitration proceeding incurred by Bank in enforcing or defending
this Agreement or any other Loan Document, or any portion thereof, and (f)
reasonable attorneys' fees and expenses incurred by Bank in amending,
terminating, enforcing, defending or concerning this Agreement or any other Loan
Document, or any portion thereof, whether or not suit is brought.  All Bank
Expenses paid or incurred by Bank shall be considered to be, and shall become a
part of the Obligations, are payable within three (3) Business Days of Bank’s
written demand, and if not so reimbursed, shall thereafter bear interest,
together with all other amounts to be paid by Borrower pursuant hereto at the
Default Rate of Interest provided for herein and in the Revolving Note.


“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978 (Pub. L. No.
95-598; 11 U.S.C.), as amended or supplemented from time to time, or any
successor statute, and any and all rules and regulations issued or promulgated
in connection therewith.


“Business” shall mean the provision of outsourced, value-added messaging and
communications services and the licensing of software and other intellectual
property.


"Business Day” shall mean a day other than a Saturday, a Sunday or a day on
which commercial banks in the State of California are authorized or required by
law to close.


“Capital Lease” shall mean any lease of an asset by a Person as lessee which
would, in accordance with GAAP, be required to be accounted for as an asset and
corresponding liability on the balance sheet of such Person.


"Capital Lease Obligations" shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations are required
to be classified and accounted for as a Capital Lease on a balance sheet of such
Person under GAAP and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.


“Change of Control” shall mean (a) any transaction or series of related
transactions in which any Unrelated Person or two or more Unrelated Persons
acting in concert acquire beneficial ownership (within the meaning of Rule
13d-3(a)(1) under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of thirty percent (30%) or more of the outstanding common stock of
Borrower, or (b) any transaction in which Borrower consolidates with or merges
into another Person or conveys, transfers or leases its properties and assets
substantially as an entirety to any Person or any Person consolidates with or
merges into Borrower, in either event pursuant to a transaction in which the
outstanding common stock of Borrower is changed into or exchanged for cash,
securities or other property, with the effect that any Unrelated Person becomes
the beneficial owner, directly or indirectly, of fifty percent (50%) or more of
such common stock.  For purposes of the foregoing, the term "Unrelated
-2-

--------------------------------------------------------------------------------


Person" means any Person other than (i) a Subsidiary of Borrower or (ii) an
employee stock ownership plan or other employee benefit plan covering the
employees of Borrower and its Subsidiaries.


“Compliance Certificate” shall mean a certificate in the form of Exhibit B
annexed hereto, properly completed and signed by the chief financial officer of
Borrower.


“Default” shall mean any event that, with the giving of any applicable notice or
the passage of time, or both, would be an Event of Default.


“Default Rate of Interest” shall have the meaning assigned to that term in
Section 2.6 hereof.


“Disposition” shall mean the sale, transfer or other disposition in any single
transaction or series of related transactions of any asset, or group of related
assets, of Borrower or any of its Subsidiaries.


“EBITDA” shall mean, for each fiscal quarter of Borrower and its Subsidiaries,
(a) the net income of Borrower and its Subsidiaries for such fiscal quarter,
plus (b) interest expense of Borrower and its Subsidiaries for such fiscal
quarter, plus (c) the aggregate amount of federal and state taxes on or measured
by income of Borrower and its Subsidiaries for such fiscal quarter (whether or
not payable during such fiscal quarter), plus (d) depreciation and amortization
expense of Borrower and its Subsidiaries for such fiscal quarter, in each case
as determined in accordance with GAAP.


“Event of Default” and “Events of Default” shall have the respective meanings
assigned to those terms in Section 7.1 hereof.


“Fee Letter” shall mean that certain fee letter agreement between Bank and
Borrower dated as of the date hereof.


"Financial Statements" shall mean, with respect to any accounting period of any
Person, statements of income and cash flow of such Person for such accounting
period, and balance sheets of such Person as of the end of such accounting
period, setting forth in each case in comparative form figures for the
corresponding accounting period in the preceding fiscal year or, if such
accounting period is a full fiscal year, corresponding figures from the
preceding annual audit, all prepared in reasonable detail and in accordance with
GAAP.  The term "Financial Statements" shall include the notes and schedules to
such statements of income and cash flow and balance sheets.


"GAAP" shall mean generally accepted accounting principles in the United States
of America in effect from time to time.


“Guarantors” and “Guarantor” shall mean, respectively, (a) (i) the Significant
Domestic Subsidiaries of Borrower existing on the date of this Agreement and
(ii) any Significant Domestic Subsidiary of Borrower that may be established
after the date of this Agreement and (b) any one of such Guarantors.
-3-

--------------------------------------------------------------------------------


“Guaranties” and “Guaranty” shall mean, respectively, (a) those certain
Continuing Guaranties, each in the form attached as Exhibit “C” hereto, duly
executed by Guarantors in favor of and with Bank, pursuant to which Guarantors
shall unconditionally guarantee the payment by Borrower of the Obligations
(including outstanding principal, accrued interest and Bank Expenses), and (b)
any one of such Guaranties.


“Guaranty Obligation” shall mean, as to any Person, any (a) guaranty by such
Person of Indebtedness of, or other obligation performable by, any other Person
or (b) assurance given by such Person to an obligee of any other Person with
respect to the performance of an obligation by, or the financial condition of,
such other Person, whether direct, indirect or contingent, including any
purchase or repurchase agreement covering such obligation or any collateral
security therefor, any agreement to provide funds (by means of loans, capital
contributions or otherwise) to such other Person, any agreement to support the
solvency or level of any balance sheet item of such other Person or any
“keep-well” or other arrangement of whatever nature given for the purpose of
assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term “Guaranty
Obligation” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business and customary indemnities given in
connection with asset sales in the ordinary course of business.


"Indebtedness" shall mean, as to any Person (without duplication), (a)
indebtedness of such Person for borrowed money or for the deferred purchase
price of property (excluding trade and other accounts payable in the ordinary
course of business in accordance with ordinary trade terms and accrued
liabilities incurred in the ordinary course of business, including any
contingent obligation of such Person for any such indebtedness), (b)
indebtedness of such Person of the nature described in clause (a) that is
non-recourse to the credit of such Person but is secured by assets of such
Person, to the extent of the fair market value of such assets as determined in
good faith by such Person, (c) Capital Lease Obligations of such Person, (d)
indebtedness of such Person arising under bankers’ acceptance facilities or
under facilities for the discount of accounts receivable of such Person, (e) any
direct or contingent obligations of such Person under letters of credit issued
for the account of such Person (including, without limitation, the Letters of
Credit), and (f) any net obligations of such Person under any interest rate
protection agreement.


"Insolvency Proceeding” shall mean and include any proceeding commenced by or
against Borrower or any of its Subsidiaries under any provision of the
Bankruptcy Code, or under any other bankruptcy or insolvency law, including, but
not limited to, assignments for the benefit of creditors, formal or informal
moratoriums, and compositions or extensions with some or all creditors.


“Letter of Credit Agreements” and “Letter of Credit Agreement” shall mean,
respectively, (a) the irrevocable commercial or standby letter of credit
applications and agreements, each on Bank’s standard form therefor, executed by
Borrower in
-4-

--------------------------------------------------------------------------------


connection with the issuance by Bank of the Letters of Credit for the account of
Borrower, and (b) any one of such Letter of Credit Agreements.


“Letter of Credit Sublimit” shall have the meaning assigned to such term in
Section 2.2 hereof.


“Letter of Credit Usage” shall mean, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit issued pursuant to
this Agreement.


“Letters of Credit” and “Letter of Credit” shall have the meanings assigned to
those terms in Section 2.2 hereof.


"LIBOR Rate Margin" shall have the meaning assigned to such term in the
Revolving Note.


"Lien" shall mean any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest).


“Liquid Assets” shall mean the following unencumbered, unrestricted and
immediately available assets of Borrower and its Subsidiaries, whether located
in or outside of the U.S.: (a) cash; (b) U.S. Government obligations or
obligations guaranteed by the U.S. Government or any agency thereof; (c) bank
deposit accounts or money market accounts established and maintained with any
institution or institutions selected by Borrower and satisfactory to Bank in its
sole and absolute discretion and (d) commercial paper rated at least A-1 by
Standard & Poor’s Rating Group or P-1 by Moody’s Investors Service, Inc. and
corporate and municipal bonds and obligations rated AAA or AA by Standard &
Poor’s Rating Group or Aaa or Aa1 by Moody’s Investors Service, Inc.  Without
limiting the generality of the foregoing, “Liquid Assets” shall not include any
individual retirement account, pension fund or any investment having a maturity
of greater than three (3) years.


"Loan Documents" and “Loan Document” shall mean, respectively, (a) this
Agreement, the Revolving Note, the Fee Letter, the Guaranties, the Stock Pledge
Agreements, the Letter of Credit Agreements and all other documents, instruments
and agreements, and all related riders, exhibits, resolutions, authorizations,
financing statements and certificates delivered to Bank in connection with this
Agreement, and (b) any one of such Loan Documents.


“Material Disposition” shall mean a Disposition of a line of business that
generated EBITDA for the fiscal year then most recently ended in excess of
fifteen percent (15%) of EBITDA for such fiscal year or (b) involves assets in
excess of fifteen percent (15%) of the total assets of Borrower and its
Subsidiaries on a consolidated basis as at the end of the fiscal year then most
recently ended.
-5-

--------------------------------------------------------------------------------


"Net Worth" shall mean the value of Borrower's total assets (including
leaseholds and leasehold improvements and reserves against assets but excluding
monies due from Affiliates, officers, directors, employees, shareholders,
members or managers) less total liabilities (including accrued and deferred
income taxes).


"Obligations" shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by Borrower or any of its Subsidiaries to
Bank of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising
pursuant to the terms of this Agreement, any other Loan Document or any other
agreement or instrument, including without limitation any Indebtedness of
Borrower or any of its Subsidiaries which Bank obtains by assignment or
otherwise, and all Bank Expenses.


"Permitted Acquisition" means any Acquisition by Borrower or any of its
Subsidiaries (as applicable, the "acquiror") of another Person, or the business
or assets of such Person, engaged in a line of business comparable or
complementary to the Business (the "target"), provided that: (a) no Default or
Event of Default shall exist at the time of such Acquisition or occur after
giving effect to such Acquisition; (b) such Acquisition shall have been approved
by the board of directors or the owners of the target; (c) with respect to any
Acquisition involving a purchase price which exceeds an amount equal to ten
percent (10%) of the consolidated total assets of Borrower as of the last day of
the fiscal year most recently ended, the pro-forma balance sheets as of the date
of such Acquisition and the projections for the four (4) fiscal quarters
immediately following the date of such Acquisition (including pro-forma
financial covenants), which shall be provided by Borrower to Bank in connection
with such Acquisition, shall have demonstrated that, after giving effect to such
Acquisition, Borrower would be and would remain in compliance with the financial
covenants set forth in Sections 6.11 through 6.13, inclusive, of this Agreement;
and (d) the aggregate consideration paid by acquiror in connection with all of
such Acquisitions (which, for these purposes shall be limited to the aggregate
amount of cash paid and Indebtedness assumed by acquiror in connection with such
Acquisitions) made during any single fiscal year shall not exceed (together with
the aggregate amount of Strategic Advances made during such fiscal year) One
Hundred Million Dollars ($100,000,000); provided that if such aggregate
consideration during any fiscal year (together with the aggregate amount of
Strategic Advances made during such fiscal year) exceeds Fifty Million Dollars,
the compliance levels with respect to Sections 6.11 and 6.13 shall be increased
to Twenty-Five Million Dollars ($25,000,000) and Twenty Million Dollars
($20,000,000), respectively, for purposes of the pro-forma calculation set forth
in clause (c) above and for future compliance with such covenants beginning at
the end of the next fiscal quarter.


“Permitted Guaranty Obligations” shall mean:


(a) Guaranty Obligations of Borrower existing on the date of this Agreement, and
refinancings, renewals, extensions or amendments that do not increase the amount
thereof;
-6-

--------------------------------------------------------------------------------




(b) Guaranty Obligations of Borrower in support of the obligations of any
Subsidiary, provided that the aggregate principal amount of such Guaranty
Obligations does not exceed Two Million Dollars ($2,000,000) at any one time;


(c) Guaranty Obligations under the Loan Documents; and


(d) Guaranty Obligations of Borrower or any of its Subsidiaries with respect to
Permitted Indebtedness.


“Permitted Indebtedness” shall mean, without duplication:


(a) the Obligations;


(b) trade payables and other contractual obligations of Borrower or any of its
Subsidiaries to suppliers and customers incurred in the ordinary course of
business;


(c) Indebtedness existing on the date of this Agreement and reflected in the
consolidated Financial Statement of Borrower and its Subsidiaries for the fiscal
quarter ended September 30, 2008, and any refinancing, renewal, extension or
amendment of such Indebtedness that does not increase the amount thereof;


(d) Indebtedness of Borrower or any of its Subsidiaries consisting of Capital
Lease Obligations and purchase money indebtedness incurred in connection with
purchase of fixed assets; provided that the aggregate outstanding amount of such
Indebtedness shall not exceed Five Million Dollars ($5,000,000) at any one time;


(e) Indebtedness of Borrower or any of its Subsidiaries, whether or not incurred
or assumed in the consummation of any Permitted Acquisition, in the aggregate
principal amount at any one time outstanding not to exceed Five Million Dollars
($5,000,000);


(f) Indebtedness arising in connection with intercompany loans and advances
between Borrower and its Subsidiaries or between Subsidiaries of Borrower;


(g) Indebtedness arising in connection foreign exchange transactions and
currency hedging transactions entered by Borrower or a Subsidiary; and


(h) Indebtedness from time to time outstanding under Borrower’s existing credit
card purchase facility with Citibank, N.A. or any amendment thereto, or
extension or replacement thereof in the aggregate principal amount at any one
time outstanding not to exceed Five Million Dollars ($5,000,000).


“Permitted Liens” shall mean:


(a) Liens for taxes not yet payable or Liens for taxes being contested in good
faith and by proper proceedings diligently pursued, provided that adequate
reserves
-7-

--------------------------------------------------------------------------------


shall have been made therefor on the applicable Financial Statement and a stay
of enforcement of any such Lien shall be in effect;


(b) Liens in favor of Bank, if and to the extent that such Liens are granted in
favor of Bank after the date of this Agreement;


(c) reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions, leases and other similar title exceptions
or encumbrances affecting real property which do not in the aggregate materially
detract from the value of the real property or materially interfere with their
use in the ordinary conduct of the business of Borrower or any of its
Subsidiaries;


(d) deposits under workmen's compensation, unemployment insurance, social
security and other similar laws applicable to Borrower or any of its
Subsidiaries;


(e) Liens relating to statutory obligations of Borrower or any of its
Subsidiaries with respect to surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
and


(f) Liens against real or personal property of Borrower or any of its
Subsidiaries that secure Indebtedness of Borrower or any of its Subsidiaries
that is permitted under subsection (d) or (e) of the definition of Permitted
Indebtedness hereinabove (but with respect to clause (e), only such Indebtedness
that is incurred or assumed in the consummation of any Permitted Acquisition).


"Person" shall mean any natural person, corporation, partnership, joint venture,
limited liability company, firm, association, government, governmental agency,
court or any other entity.


“Restricted Payment” shall mean (a) the declaration or payment of any dividend
or the occurrence of any liability to make any other payment or distribution of
cash or other property or assets on or in respect of Borrower’s or any of its
Subsidiaries’ stock, (b) any payment on account of the purchase, redemption,
defeasance or other retirement of Borrower’s or any of its Subsidiaries’ stock
or Indebtedness, other than (i) the Obligations arising under this Agreement,
(ii) regularly scheduled principal and interest payments, when due, under
Permitted Indebtedness, without modification of the amortization as in effect on
the date of this Agreement and (iii) so long as no Default or Event of Default
has occurred and is continuing, or shall be caused thereby, prepayments of
principal under Permitted Indebtedness or (c) any payment, loan, contribution or
other transfer of funds or other property to any stockholder of Borrower or any
of its Subsidiaries other than amounts, if any, which are expressly and
specifically permitted in this Agreement; provided, however, that no payment to
Bank shall constitute a Restricted Payment.


“Revolving Credit Commitment” shall have the meaning assigned to that term in
Section 2.1 hereof.
-8-

--------------------------------------------------------------------------------


“Revolving Credit Commitment Termination Date” shall mean January 5, 2011.


“Revolving Loans” and “Revolving Loan” shall have the meanings assigned to those
terms in Section 2.1 hereof.


“Revolving Note” shall have the meaning assigned to that term in Section 2.1
hereof.


"Significant Domestic Subsidiary" means a Significant Subsidiary that (a) is
organized under the laws of any state of the United States of America and (b)
holds all or substantially all of its assets within any state or states of the
United States of America.  The Significant Domestic Subsidiaries of Borrower as
of the effective date of this Agreement are identified in Exhibit A annexed
hereto.


"Significant Foreign Subsidiary" means a Significant Subsidiary (a) the capital
stock of which is directly owned by Borrower and (b) that is not a Significant
Domestic Subsidiary.  The Significant Foreign Subsidiaries of Borrower as of the
effective date of this Agreement are identified in Exhibit A annexed hereto.


“Significant Subsidiary” shall mean a Subsidiary that either (a) had net income
for the fiscal quarter then most recently ended in excess of ten percent (10%)
of EBITDA for such fiscal quarter or (b) had assets in excess of ten percent
(10%) of the total assets of Borrower and its Subsidiaries on a consolidated
basis as at the end of the fiscal quarter then most recently ended.


"Solvent" shall mean, as of any date of determination, and as to any Person,
that on such date: (a) the fair valuation of the assets of such Person is
greater than the fair valuation of such Person's probable liability in respect
of existing debts; (b) such Person does not intend to, and does not believe that
it will, incur debts beyond such Person's ability to pay as such debts mature;
(c) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, which would leave such Person with assets
remaining which would constitute unreasonably small capital after giving effect
to the nature of the particular business or transaction; and (d) such Person is
generally paying its debts as they become due.  For the purpose of the
foregoing, (i) the "fair valuation" of any assets means the amount realizable
within a reasonable time, either through collection or sale, of such assets at
their regular market value, which is the amount obtainable by a capable and
diligent businessperson from an interested buyer willing to purchase such assets
within a reasonable time under ordinary circumstances; and (ii) the term "debts"
includes any legal liability, whether matured or unmatured, liquidated or
unliquidated, absolute, fixed or contingent.


“Stock Pledge Agreements” and “Stock Pledge Agreement” shall mean, respectively,
(a) those certain Stock Pledge Agreements, each on Bank’s standard form
therefor, duly executed by Borrower in favor of and with Bank, pursuant to which
Borrower shall grant a security interest to Bank in 65% of the issued stock of
any of its now owned or hereafter acquired Significant Foreign Subsidiaries, and
(b) any one of such Stock Pledge Agreements.
-9-

--------------------------------------------------------------------------------


“Strategic Advance” shall mean any loan or advance to, or minority investment in
a Strategic Business made during any fiscal year which, in aggregate amount
(together with the aggregate amount of cash paid and Indebtedness assumed in
connection with Permitted Acquisitions during such fiscal year) do not exceed
One Hundred Million Dollars ($100,000,000); provided that if such aggregate
loans, advances or minority investments during any fiscal year (together with
the aggregate amount of Permitted Acquisitions made during such fiscal year)
exceeds Fifty Million Dollars ($50,000,000), the compliance levels with respect
to Sections 6.11 and 6.13 shall be increased to Twenty-Five Million Dollars
($25,000,000) and Twenty Million Dollars ($20,000,000), respectively, for
purposes of the pro-forma calculation required under Section 6.7 hereof and for
future compliance with such covenants beginning at the end of the next fiscal
quarter


“Strategic Businesses” shall mean Persons engaged in lines of businesses
comparable or complementary to the Business.


"Subsidiary" of a Person shall mean any corporation, association, partnership,
limited liability company, joint venture or other business entity, whether
foreign or domestic, of which more than fifty percent (50%) of the voting stock
or other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof.  Unless the context
otherwise requires, references herein to a “Subsidiary” shall refer to a
Subsidiary of Borrower.  The Subsidiaries of Borrower as of the effective date
of this Agreement, and their respective states or jurisdictions of
incorporation, are as set forth in Exhibit A annexed hereto.




SECTION 2.  AMOUNT AND TERMS OF CREDIT


2.1 Revolving Credit Commitment.  Subject to the terms and conditions of this
Agreement, during the period from the effective date of this Agreement to but
excluding the Revolving Credit Commitment Termination Date, provided that no
Default or Event of Default then has occurred and is continuing, Bank will make
loans (collectively, the "Revolving Loans" and individually, a "Revolving Loan")
to Borrower as Borrower may request from time to time; provided, however, that
the aggregate principal amount of all such Revolving Loans outstanding at any
one time shall not exceed Twenty-Five Million Dollars ($25,000,000) or such
lesser amount to which it may (in Borrower’s discretion) be hereafter reduced
pursuant to Section 2.8 below (the "Revolving Credit Commitment").  Each
Revolving Loan requested and made hereunder shall be in a principal amount of
not less than Five Hundred Thousand Dollars ($500,000) or in an integral
multiple of One Hundred Thousand Dollars ($100,000) in excess thereof.  Within
the limits of time and amount set forth in this Section 2.1, Borrower may
borrow, repay and reborrow Revolving Loans under the Revolving Credit
Commitment.  All Revolving Loans shall be requested before the Revolving Credit
Commitment Termination Date, on which date all outstanding principal of and
accrued but unpaid interest on the Revolving Loans shall be due and
payable.  Borrower's obligation to repay the outstanding principal amount of all
Revolving Loans, together with accrued
-10-

--------------------------------------------------------------------------------


but unpaid interest thereon, shall be evidenced by a promissory note issued by
Borrower in favor of Bank (the "Revolving Note") on the standard form used by
Bank to evidence its commercial loans.  Bank shall enter the amount of each
Revolving Loan, and any payments thereof, in its books and records, and such
entries shall be prima facie evidence of the principal amount outstanding under
the Revolving Credit Commitment.  The failure of Bank to make any notation in
its books and records shall not discharge Borrower from its obligation to repay
in full with interest all amounts borrowed under the Revolving Credit
Commitment.  The proceeds of the Revolving Loans shall be disbursed for the
purposes set forth in Section 2.3(a) hereof pursuant to disbursement
instructions provided to Bank on Bank’s standard form therefor.


2.2  Letter of Credit Sublimit.  Subject to the terms and conditions of this
Agreement, and as a sublimit of the Revolving Credit Commitment, during the
period from the effective date of this Agreement to but excluding the Revolving
Credit Commitment Termination Date, provided that no Default or Event of Default
then has occurred and is continuing, Bank shall issue, for the account of
Borrower, one or more irrevocable commercial or standby letters of credit
(collectively, the "Letters of Credit," and individually, a "Letter of Credit")
upon Borrower’s request.  The parties specifically agree that the sum of (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus (b) the aggregate amount of unpaid reimbursement obligations under drawn
Letters of Credit shall not exceed Two Million Five Hundred Thousand Dollars
($2,500,000) at any one time (the "Letter of Credit Sublimit") and shall reduce,
Dollar for Dollar, the amount available to be borrowed under the Revolving
Credit Commitment.  In the case of any commercial Letter of Credit, such
commercial Letter of Credit shall provide for transport documents to be
presented in a full set to Bank (and, in case of airway bills, consigned to
Bank) and/or at Bank's option, with transport documents presented in less than a
full set to Bank and/or consigned to Borrower or to any party other than Bank
and calling for drafts at sight covering the importation or purchase of goods in
the normal course of Borrower’s business.  In the case of any standby Letter of
Credit, such standby Letter of Credit shall be issued for the purpose of
supporting Borrower’s worker’s compensation or other insurance obligations or
for any other purpose acceptable to Bank.  Each Letter of Credit shall be drawn
on such terms and conditions as may be acceptable to Bank and shall be governed
by the terms of (and Borrower agrees to execute) Bank's standard form Letter of
Credit Agreement in connection therewith.  No commercial Letter of Credit shall
have an expiration date more than one hundred eighty (180) days from its date of
issuance or shall expire after the Revolving Credit Commitment Termination
Date.  No standby Letter of Credit shall have an expiration date more than one
(1) year from its date of issuance or shall expire after the Revolving
Commitment Termination Date.


2.3  Purposes of the Revolving Loans and Letters of Credit.


(a)  The proceeds of each Revolving Loan made by Bank to Borrower under the
Revolving Credit Commitment shall be used only for the working capital and
general corporate purposes of Borrower, including providing funding for Capital
Expenditures and repurchases of Borrower's capital stock, to the extent
permitted under this Agreement, and for Permitted Acquisitions.
-11-

--------------------------------------------------------------------------------




(b)  Each Letter of Credit to be issued by Bank for the account of Borrower
shall be issued only for the purposes set forth in Section 2.2 hereinabove.


2.4  Interest.


(a)  Each Revolving Loan shall bear interest at the rate or rates provided for
in the Revolving Note and selected by Borrower.


(b)  Interest on the Revolving Loans shall be computed on the basis of the
actual number of days during which the principal is outstanding thereunder
divided by 360 or 365/366, as the case may be, which shall, for the purposes of
computing interest, be considered one (1) year.


(c)  Interest shall be payable on the outstanding principal amount of each
Revolving Loan as set forth in the Revolving Note in accordance with Section 2.8
hereinbelow.


2.5  Voluntary Prepayment.  The principal Indebtedness evidenced by the
Revolving Note may, at any time and from time to time, voluntarily be paid or
prepaid in whole or in part without penalty or premium in accordance with the
terms of the Revolving Note, except that, with respect to any voluntary
prepayment under this Section 2.5, (a) the amount of any partial prepayment of a
Revolving Loan shall not be less than Five Hundred Thousand Dollars ($500,000)
and shall be in an integral multiple of One Hundred Thousand Dollars ($100,000)
in excess thereof and (b) any payment or prepayment of all or any part of any
Revolving Loan bearing interest at the Fixed Interest Rate (as such term is
defined in the Revolving Note) on a day other than the last day of the
applicable Interest Period (as such term is defined in the Revolving Note) shall
be subject to the payment of a prepayment fee as provided for in the Revolving
Note.


2.6  Default Rate of Interest.  If all or any portion of the principal amount of
any Revolving Loan or any other payment due under this Agreement or any of the
other Loan Documents shall not be paid when due (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount, and, to the extent
permitted by law, overdue interest thereon, shall be payable on demand at a rate
per annum equal to the default rate set forth in the Revolving Note (the
“Default Rate of Interest”), effective from the date that such amounts become
overdue until paid in full.


2.7  Fees.


(a)  On the first day of each calendar quarter from and after the date hereof
and on the date of termination of the Revolving Credit Commitment and this
Agreement, Borrower shall pay to Bank an unused line fee in an amount equal to
two tenths of one percent (0.20%) per annum times the result of (i) the amount
of the Revolving Credit Commitment less (ii) the average daily balance of
outstanding Revolving Loans plus Letter of Credit Usage during the immediately
preceding quarter (or portion thereof).
-12-

--------------------------------------------------------------------------------




(b)  Borrower shall pay Bank's standard fees and commissions with respect to the
issuance, negotiation and amendment of Letters of Credit, as such fees and
commissions may change at any time and from time to time.  Bank shall not be
obligated to refund any portion of any fee or commission previously received
hereunder if any Letter of Credit shall expire or terminate prior to its stated
expiration date.  Notwithstanding the foregoing, the issuance fee payable by
Borrower in connection with any standby Letter of Credit issued hereunder shall
be equal to the applicable LIBOR Rate Margin (as such term is defined in the
Revolving Note) as in effect on the date of issuance of such standby Letter of
Credit.


2.8  Reduction of Revolving Credit Commitment.  Borrower may, from time to time,
on not less than five (5) Business Days advance notice to Bank, voluntarily
reduce the Revolving Credit Commitment, provided that: (i) each such reduction
shall be in amount of One Million Dollars ($1,000,000) or a larger multiple of
Five Hundred Thousand Dollars ($500,000), and (ii) the Revolving Credit
Commitment, as so reduced, shall not be less than the aggregate amount of the
Revolving Loans and Letter of Credit Usage at the time outstanding.


2.9  Bank's Right to Charge Deposit Account.  Upon Bank's receipt of
authorization from Borrower, Bank may from time to time charge any principal
and/or interest due or past due in respect of the Obligations under this
Agreement and the other Loan Documents against any deposit account maintained by
Borrower with Bank; provided, however, that Bank shall not have any obligation
to charge past due payments against such deposit account.




SECTION 3.  CONDITIONS


3.1  Conditions Precedent to Initial Revolving Loan.  The obligation of Bank to
make its initial Revolving Loan hereunder is subject to the fulfillment, to the
satisfaction of Bank and its counsel, of each of the following conditions:


(a)  Revolving Note.  Bank shall have received the Revolving Note, duly executed
by Borrower to the order of Bank;


(b)  Resolutions.


(i)  Bank shall have received a certificate, in form and substance acceptable to
Bank, duly executed by the secretary or an assistant secretary of Borrower,
attesting to a resolution of the board of directors of Borrower authorizing the
execution and delivery of this Agreement, the Revolving Note and all other Loan
Documents required hereunder to which Borrower is a party and authorizing
specific responsible officers of Borrower to execute same; and


(ii)  Bank shall have received a certificate, in form and substance acceptable
to Bank, duly executed by the secretary or assistant secretary of each
-13-

--------------------------------------------------------------------------------


Guarantor, attesting to a resolution of the board of directors of such Guarantor
authorizing the execution and delivery of its Guaranty and all other Loan
Documents required hereunder to which such Guarantor is a party and authorizing
specific responsible officers of such Guarantor to execute same;


(c)  Certificates or Articles of Incorporation.  Bank shall have received
certificates or articles of incorporation with respect to Borrower and the
Guarantors, and any amendments thereto or restatements thereof, certified by the
applicable secretary of state of the state of incorporation of each such
corporation;


(d)  Certificates of Good Standing.  Bank shall have received a certificate of
good standing for each of Borrower and the Guarantors, showing that each of
Borrower and the Guarantors is in good standing under the laws of the state or
other jurisdiction where such corporation is incorporated;


(e)  Authorization to Disburse.  Bank shall have received an Authorization to
Disburse, on Bank's standard form therefor, duly executed by Borrower, directing
Bank to disburse the proceeds of the Revolving Loans as provided for in Section
2.3(a) hereof;


(f)  UCC Search Results.  Bank shall have received, with respect to Borrower and
the Guarantors, such UCC search results, tax lien and litigation search results,
insurance binders and certificates, waivers and consents, and such other similar
documents with respect to Borrower and the Guarantors as Bank may require, and
in such form as Bank may require;


(g)  Guaranty.  Bank shall have received the Guaranty of the Significant
Domestic Subsidiaries existing on the date of this Agreement, duly executed by
such Significant Domestic Subsidiaries;


(h)  Stock Pledge Agreement.  Bank shall have received the Stock Pledge
Agreement with respect to the pledge of 65% of the capital stock of the
Significant Foreign Subsidiaries existing on the date of this Agreement, duly
executed by Borrower;


(i)  Fee.  Bank shall have received payment of the nonrefundable fee in respect
of the Revolving Credit Commitment, as provided for in the Fee Letter;


(j)  No Material Adverse Change.  No material adverse change shall have occurred
in the business, operations, assets, prospects, earnings or condition (financial
or otherwise) of Borrower or any Guarantor since September 30, 2008;


(k)  Certain Matters.  Bank shall be satisfied, in its sole and absolute
discretion, with all legal, tax and regulatory matters concerning Borrower and
its Subsidiaries;
-14-

--------------------------------------------------------------------------------




(l)  No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing on the date of the making of such Revolving Loan, nor
shall either result from the making of such Revolving Loan; and


(m)  Other Documents.  Bank shall have received such other documents,
instruments and agreements as Bank may reasonably require in order to effect
fully the transactions contemplated by this Agreement and the other Loan
Documents.


3.2  Conditions Precedent to Letters of Credit.  The obligation of Bank to issue
the initial and each subsequent Letter of Credit hereunder is subject to the
receipt by Bank, on or prior to the date of issuance of such Letter of Credit,
of the following, each in form and substance reasonably satisfactory to Bank:


(a) Letter of Credit Agreement.  A Letter of Credit Agreement, duly executed by
Borrower; and


(b) Letter of Credit Commission.  The commission payable with respect to the
issuance of such Letter of Credit, in the amount provided for in Section 2.7(b)
hereof.


3.3  Conditions Precedent to Subsequent Credit.  The obligation of Bank to make
each Revolving Loan hereunder subsequent to the initial Revolving Loan and to
issue each Letter of Credit hereunder is subject to the fulfillment, at or prior
to the time of the making of such Revolving Loan or the issuance of such Letter
of Credit, of each of the following further conditions:


(a)  Representations and Warranties.  The representations and warranties
contained in this Agreement shall be true, complete and accurate in all material
respects on and as of such date (except to the extent that such representations
and warranties relate solely to any earlier date); and


(b)  No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing on the date of the making of such Revolving Loan or
the issuance of such Letter of Credit, nor shall either result from the making
of such Revolving Loan or the issuance of such Letter of Credit.


3.4  Condition Subsequent to Initial Revolving Loan and Letter of Credit.  The
obligation of Bank to continue making Revolving Loans or issuing Letters of
Credit hereunder is subject to the fulfillment, to the satisfaction of Bank and
its counsel, of the following condition subsequent, and the failure to timely
satisfy such condition shall constitute an Event of Default:


(a)   Delivery of Stock Certificate and Stock Power.  Within 60 days after the
Closing Date, Bank shall have received a certificate representing 65% of the
issued and outstanding ordinary shares of j2 Global Holdings Limited and a stock
power executed in blank and undated relative to such certificate.
-15-

--------------------------------------------------------------------------------


SECTION 4.  REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants that:


4.1  Principal Business Activity.  The principal business activity of Borrower
is conducting the Business.


4.2  Authority to Borrow.  The execution, delivery and performance of this
Agreement, the Revolving Note and all other Loan Documents to which Borrower or
any of the Guarantors is a party are not in contravention of any of the terms of
any indenture, agreement or undertaking to which Borrower or any of the
Guarantors is a party or by which it or any of its property is bound or
affected.


4.3  Financial Statements.  The consolidated Financial Statement of Borrower and
its Subsidiaries (on Form 10K), for the fiscal year of Borrower and its
Subsidiaries ended December 31, 2007, has heretofore been furnished to Bank, and
is true and complete and fairly represents the financial condition of Borrower
and its Subsidiaries for the fiscal year covered thereby.  Since December 31,
2007, there has been no material adverse change in the business, operations,
assets, prospects, earnings or condition (financial or otherwise) of Borrower or
any of its Subsidiaries.


4.4  Adverse Change.  Except for assets which may have been disposed of in the
ordinary course of business, Borrower and its Subsidiaries have good and
marketable title to all of the property reflected in the consolidated Financial
Statement of Borrower and its Subsidiaries (on Form 10K) for the fiscal year
ended December 31, 2007 and to all property acquired by them since that date,
free and clear of all Liens, except for (a) those specifically set forth therein
and (b) any Permitted Liens.


4.5  No Litigation.  Except as disclosed in the most recent Form 10K or 10Q
filed by Borrower with the Securities and Exchange Commission, there is no
litigation or proceeding pending or threatened against Borrower or any of its
Subsidiaries, or any of their respective properties, the results of which, if
decided adversely, are likely to have a material adverse effect on the financial
condition, property or business of Borrower or any of its Subsidiaries or result
in liability (other than the obligation to pay deductibles) in excess of the
insurance coverage of Borrower or any of its Subsidiaries.


4.6  No Default or Event of Default.  Neither Borrower nor any of its
Subsidiaries is now in default in the payment of any of its material
obligations, and there exists no Default or Event of Default.


4.7  Organization.  Each of Borrower and its Subsidiaries is duly organized and
existing under the laws of the state or jurisdiction of its incorporation,
without limitation as to its existence, and has the power and authority to carry
on the business in which it is engaged and proposes to engage.
-16-

--------------------------------------------------------------------------------




4.8  Power and Authority.  Borrower has the corporate power and authority to
enter into this Agreement and to execute and deliver the Revolving Note and all
of the other Loan Documents to which it is a party.  Each Guarantor has the
corporate power and authority to execute and deliver its Guaranty and any other
Loan Document to which it is a party.


4.9  Qualification.  Each of Borrower and its Subsidiaries is duly qualified and
in good standing as a foreign corporation wherever such qualification is
required, except in those jurisdictions where the failure to so qualify would
not have a material adverse effect on the business, operations, assets,
prospects, earnings or condition (financial or otherwise) of Borrower and its
Subsidiaries, taken as a whole.


4.10  ERISA.  The defined benefit pension plans (as such term is defined in the
Employee Retirement Income Security Act of 1974, as amended ("ERISA")) of
Borrower and its Subsidiaries meet, as of the date hereof, the minimum funding
standards of section 302 of ERISA, and no Reportable Event (as such term is
defined in ERISA) or Prohibited Transaction (as such term is defined in ERISA)
has occurred with respect to any such plan.


4.11  Regulation U.  No action has been taken or is currently planned by
Borrower, or any agent acting on its behalf, which would cause this Agreement or
any Revolving Loan to violate Regulation U or any other regulation of the Board
of Governors of the Federal Reserve System or to violate the Securities and
Exchange Act of 1934, in each case as in effect now or as the same may hereafter
be in effect.  Borrower is not engaged principally, or as one of its most
important activities, in the business of extending credit for the purpose of
purchasing or carrying "margin stock" as that term is defined in Regulation U
and none of the proceeds of any Revolving Loan hereunder have been or shall be
used for the purpose, directly or indirectly, of purchasing or carrying any such
margin stock.


4.12  Solvency.  After giving effect to this Agreement and the other Loan
Documents (including after giving effect to the initial Revolving Loan made, and
the initial Letter of Credit issued, under this Agreement), Borrower will be
Solvent.




SECTION 5.  AFFIRMATIVE COVENANTS


Borrower covenants and agrees that, so long as this Agreement shall be in effect
and until payment in full of all Obligations, including, without limitation, any
accrued and unpaid interest thereon, and any other amounts due hereunder,
Borrower shall perform each and all of the following covenants applicable to it,
unless Bank otherwise consents in writing:


5.1  Payment of Obligations.  Borrower shall promptly pay and discharge, and
cause each of its Subsidiaries to promptly pay and discharge, all taxes,
assessments and other governmental charges and claims levied or imposed upon it
or its property, or any part thereof; provided, however, that Borrower and its
Subsidiaries shall have the
-17-

--------------------------------------------------------------------------------


right in good faith to contest any such taxes, assessments, charges or claims
and, pending the outcome of such contest, to delay or refuse payment thereof,
provided that such reserves as may be required by GAAP are established by them
to pay and discharge any such taxes, assessments, charges and claims.


5.2  Maintenance of Existence.  Each of Borrower and the Guarantors shall
maintain and preserve its existence and assets and all rights, franchises and
other authority necessary for the conduct of its business and shall maintain and
preserve its property, equipment and facilities in good order, condition and
repair.  Bank may, at reasonable times, visit and inspect any of the properties
of Borrower and its Subsidiaries.


5.3  Records.  Each of Borrower and its Subsidiaries shall keep and maintain
full and accurate accounts and records of its operations in accordance with GAAP
and, upon reasonable advance notice by Bank (unless an Event of Default has
occurred and is continuing, in which case no such notice shall be required),
shall permit Bank to have access thereto, to make examination thereof, and to
audit same during regular business hours.


5.4  Information Furnished.  Borrower shall furnish or cause to be furnished to
Bank:


(a)  Quarterly Consolidated Financial Statements.  Within forty-five (45) days
after the close of each fiscal quarter of Borrower and its Subsidiaries, except
for the last fiscal quarter of each fiscal year, a copy of the unaudited
consolidated Financial Statements of Borrower and its Subsidiaries (on Form 10Q)
as of the close of such fiscal quarter, prepared by Borrower in accordance with
GAAP;


(b)  Annual Consolidated Financial Statements.  Within one hundred (100) days
after the close of each fiscal year of Borrower and its Subsidiaries, a copy of
the consolidated Financial Statements of Borrower and its Subsidiaries (on Form
10K) as of the close of such fiscal year, prepared on an audited basis in
accordance with GAAP by an independent certified public accountant selected by
Borrower and reasonably satisfactory to Bank;


(c)  Compliance Certificate; Internally Prepared Balance
Sheets.  Contemporaneously with the furnishing of each of the Financial
Statements required pursuant to subsections (a) and (b) of this Section 5.4,
internally prepared balance sheets showing assets and liabilities of Borrower
and each of its Subsidiaries and a Compliance Certificate (i) setting forth in
reasonable detail the calculations required to establish that Borrower was in
compliance with the financial covenants set forth in Section 6.11 through
Section 6.14, inclusive, hereof during the period covered by such Financial
Statements and (ii) stating that, except as explained in reasonable detail in
such Compliance Certificate, (A) all of the representations, warranties and
covenants of Borrower contained in this Agreement and the other Loan Documents
to which Borrower is a party are correct and complete as at the date of such
Compliance Certificate, except for those representations and warranties which
relate to a particular
-18-

--------------------------------------------------------------------------------


date and (B) no Default or Event of Default then exists or existed during the
period covered by such Financial Statements.  If such Compliance Certificate
discloses that a representation or warranty is not correct or complete, that a
financial covenant has not been complied with, or that a Default or Event of
Default exists or existed, such Compliance Certificate shall set forth the
action, if any, that Borrower has taken or proposes to take with respect
thereto;


(d)  Projections.  Within one hundred (100) days after the close of each fiscal
year of Borrower and its Subsidiaries, a budget for Borrower and its
Subsidiaries for the fiscal year, which budget Bank shall treat as confidential,
being solely for the purposes of this Agreement, and shall not disclose for any
purpose except in response to legal process or regulatory action;


(e)  Shareholder Information.  Promptly after their becoming available, copies
of reports, notices and proxy statements sent or made available by Borrower to
its shareholders, all registration statements and annual, quarterly or monthly
reports, if any, filed with the Securities and Exchange Commission and all press
releases filed by Borrower or any of its Subsidiaries concerning material
developments in the Business; and


(f)  Other Information.  Such other financial statements and information
concerning Borrower and Guarantors as Bank may reasonably request from time to
time.


Notwithstanding anything to the contrary herein, to the extent information of
the type described in clauses (a), (b) and (d) above are publicly available on
EDGAR, or similar publicly available internet reporting service to which Bank
has access, Borrower shall be deemed to have satisfied its obligation under
clause (a), (b) and (d) upon its posting of such information to such publicly
available website.


5.5  Insurance.  Each of Borrower and its Subsidiaries shall keep all of its
insurable property, whether real, personal or mixed, insured by good and
responsible companies selected by Borrower and its Subsidiaries and having an
A.M. Best Rating of "A" or better, or otherwise approved by Bank, against fire
and such other risks as are customarily insured against by companies conducting
similar business with respect to like properties.  Borrower has furnished to
Bank a statement of its insurance coverage currently in place and Bank confirms
that it is satisfied that the insurance and insurers so disclosed currently meet
the requirements of this Section 5.5.  Each of Borrower and its Subsidiaries
shall maintain adequate worker's compensation insurance and adequate insurance
against liability for damage to persons or property.  Each policy shall require
ten (10) days’ written notice to Bank before such policy may be altered or
cancelled.


5.6  Bank Expenses.  Borrower shall pay or reimburse Bank, for all Bank Expenses
within three (3) Business Days after Bank’s written demand for such payment.
-19-

--------------------------------------------------------------------------------




5.7  Brokerage Fees.  Neither Borrower nor any of its Subsidiaries shall pay,
directly or indirectly, any fee, commission or compensation of any kind to any
Person for any services performed or to be performed in connection with this
Agreement.


5.8  Notice of Default or Event of Default.  Borrower shall give prompt written
notice to Bank of any Default or Event of Default under this Agreement and of
any default under any other Loan Document, and shall give prompt written notice
to Bank of any Change of Control, change in name, liquidation and of any other
matter which has resulted in, or is likely to result in, a material adverse
change in the business, operations, assets, prospects, earnings or condition
(financial or otherwise) of Borrower or any of its Subsidiaries.


5.9  Execution of Other Documents.  Borrower shall promptly, and shall cause
each of the Guarantors to promptly, upon demand by Bank, execute all such
additional agreements, contracts, documents and instruments in connection with
this Agreement as Bank may reasonably request in order to effect fully the
transactions contemplated herein.


5.10  Reports Under Pension Plans.  Borrower shall furnish to Bank, as soon as
possible and in any event within fifteen (15) days after Borrower knows or has
reason to know that any event or condition described in Section 4.10 hereof has
occurred, a statement of the president or the chief financial officer of
Borrower describing such event or condition and the action, if any, that
Borrower proposes to take with respect thereto.


5.11  After-Acquired or Formed Significant Subsidiary.  Borrower shall cause any
Significant Domestic Subsidiary that is acquired or formed after the effective
date of this Agreement and each existing Subsidiary that hereafter becomes a
Significant Domestic Subsidiary to execute and deliver a Guaranty to
Bank.  Together with each such Guaranty, Borrower shall also cause the relevant
Significant Domestic Subsidiaries to deliver to Bank such organization
documentation and corporate resolutions as reasonably required by Bank to
evidence such Significant Domestic Subsidiaries existence and authority to
execute and deliver its Guaranty.  Borrower shall execute and deliver to Bank a
Stock Pledge Agreement, together (if applicable in the case of the relevant
Significant Foreign Subsidiary) with stock certificates and stock powers
executed in blank and undated, with respect to sixty five percent (65%) of the
capital stock owned by Borrower in any Significant Foreign Subsidiary that is
acquired or formed after the effective date of this Agreement.




SECTION 6.  NEGATIVE COVENANTS


Borrower covenants and agrees that, so long as this Agreement shall be in effect
and until payment in full of all Obligations, including, without limitation, any
accrued and unpaid interest thereon, and any other amounts due hereunder,
Borrower shall perform each and all of the following covenants applicable to it,
unless Bank otherwise consents in writing:
-20-

--------------------------------------------------------------------------------




6.1  Liens.  Borrower shall not create, incur, assume or permit to exist, or
permit any of its Subsidiaries to create, incur, assume or permit to exist,
directly or indirectly, any Lien on or with respect to any of its property,
whether real, personal or mixed, and whether now owned or hereafter acquired, or
upon the income or profits therefrom, other than Permitted Liens.


6.2  Dispositions.  Borrower shall not make, or permit any of its Subsidiaries
to make, any Material Disposition of its property, whether now owned or
hereafter acquired.


6.3  Indebtedness.  Borrower shall not create, incur or assume, or permit any of
its Subsidiaries to create, incur or assume, any Indebtedness, other than
Permitted Indebtedness.


6.4  Guaranty Obligations.  Borrower shall not create, incur or assume, or
permit any of its Subsidiaries to create, incur or assume, any Guaranty
Obligations, other than Permitted Guaranty Obligations.


6.5  Mergers.  Borrower shall not merge or consolidate, and shall not permit any
of its Subsidiaries to merge or consolidate, with or into any Person, except for
(a) mergers and consolidations of a Subsidiary of Borrower into Borrower (b)
mergers and consolidations of any Subsidiary with another Subsidiary; provided
that if either such Subsidiary is a Guarantor, the surviving entity of such
merger shall be the Guarantor; and (c) mergers and consolidations of a Person
into Borrower or into a Subsidiary of Borrower that constitute Permitted
Acquisitions hereunder; provided that (i) Borrower or such Subsidiary is the
surviving entity of such merger or consolidation, (ii) no Default or Event of
Default then exists or would result therefrom and (iii) Borrower or such
Subsidiary executes such amendments to or restatements of the Loan Documents as
Bank may reasonably determine are appropriate as a result of such merger or
consolidation.


6.6  Acquisitions.  Borrower shall not make any Acquisition other than a
Permitted Acquisition.


6.7  Loans and Advances.  Borrower shall not make, or permit any of its
Subsidiaries to make, any loans or advances or otherwise extend credit to any
other Person, except that (a) Borrower or any of its Subsidiaries may extend
trade credit in the ordinary course of business (b) Borrower or any of its
Subsidiaries may make loans or advances or extend trade credit to any other
Subsidiaries or to Borrower in the ordinary course of business, and (c) Borrower
and its Subsidiaries may make Strategic Advances to the extent that, after
giving effect thereto, Borrower is in pro forma compliance with Sections 6.11,
6.12 and 6.13 hereof and no Default or Event of Default shall exist.


6.8  Investments.  Borrower shall not purchase the debt or equity of another
Person except for (a) savings accounts and certificates of deposit of Bank, (b)
direct U.S.
-21-

--------------------------------------------------------------------------------


Government obligations and commercial paper issued by corporations with the top
ratings of Moody's Investors Service, Inc. or the Standard & Poor's Ratings
Division of McGraw-Hill, Inc., provided that all such permitted investments
shall mature within three (3) years of purchase, (c) debt or equity of another
Person constituting a Liquid Asset under this Agreement, (d) Permitted
Acquisitions, and (e) Strategic Advances to the extent permitted under Section
6.7 hereof.


6.9  Restricted Payments.  Borrower shall not make, or permit any of its
Subsidiaries to make, directly or indirectly, in any fiscal year, any Restricted
Payment, unless at the time of such proposed Restricted Payment, and after
giving proforma effect thereto, no Default or Event of Default shall have
occurred and be continuing hereunder and Borrower shall remain in proforma
compliance with Sections 6.11, 6.12 and 6.13 hereof.


6.10  Retirement of Stock.  Borrower shall not redeem, repurchase or retire, or
permit any of its Subsidiaries to redeem, repurchase or retire, any shares of
its capital stock, unless at the time of such proposed redemption, repurchase or
retirement, and after giving proforma effect thereto, no Default or Event of
Default shall have occurred and be continuing hereunder and Borrower shall
remain in proforma compliance with Sections 6.11, 6.12 and 6.13 hereof.


6.11  EBITDA.  Borrower shall not permit EBITDA, calculated as of the end of
each fiscal quarter, to be less than (a) Twenty Million Dollars ($20,000,000) or
(b) in the event the aggregate consideration for Permitted Acquisitions and
Strategic Advances (as set forth in greater detail in the definitions of
"Permitted Acquisition" and "Strategic Advance") exceeds Fifty Million Dollars
($50,000,000) during any fiscal year, Twenty-Five Million Dollars ($25,000,000).


6.12  Net Worth.  Borrower shall not permit its Net Worth, calculated as of the
end of each fiscal quarter, to be less than the sum of (a) Two Hundred Thirty
Two Million Four Hundred Forty Thousand Dollars ($232,440,000) plus (b) 25% of
Borrower's net income for each quarter ending after the effective date of this
Agreement.


6.13  Liquid Assets.  Borrower shall not permit Liquid Assets, at any time, to
be less than (a) Fifteen Million Dollars ($15,000,000) or (b) in the event the
aggregate consideration for Permitted Acquisitions and Strategic Advances (as
set forth in greater detail in the definitions of "Permitted Acquisition" and
"Strategic Advance") exceeds Fifty Million Dollars ($50,000,000) during any
fiscal year, Twenty Million Dollars ($20,000,000).


6.14  Operating Lease Obligations.  Borrower and its Subsidiaries shall not
permit their lease payments, as lessees, under existing and future operating
leases to exceed Five Million Dollars ($5,000,000) in the aggregate in any one
fiscal year.  Each of such operating leases shall be of equipment or real
property used by Borrower or any of its Subsidiaries in the ordinary course of
its business.
-22-

--------------------------------------------------------------------------------


SECTION 7.  EVENTS OF DEFAULT


7.1  Events of Default.  The occurrence of any one or more of the following
events, acts or occurrences shall constitute an event of default (collectively,
“Events of Default," and individually, an “Event of Default”) hereunder:


(a)  Failure to Make Payments When Due.  Borrower shall fail to pay (i) any
interest payment due under the Revolving Note or any of the fees due under
Section 2.7 of this Agreement within five (5) days after its due date or (ii)
any other amount owing under this Agreement or under any other Loan Document
(including principal, interest, fees and Bank Expenses) when such amount is due,
whether at stated maturity, as a result of any voluntary prepayment, by
acceleration, by notice of prepayment or otherwise; or


(b)  Breach of Representation or Warranty.  Any representation or warranty made
by Borrower or any of the Guarantors under this Agreement or any other Loan
Document, or in any certificate or Financial Statement heretofore or hereafter
furnished by Borrower or any of its Subsidiaries, shall prove to have been
false, incorrect or incomplete in any material respect when made, effective or
reaffirmed, as the case may be; or


(c)  Violation of Covenants.  (i) Borrower shall fail or neglect to perform ,
keep or observe any of the negative covenants set forth in Section 6 hereinabove
or (ii) Borrower or any of the Guarantors shall fail or neglect to perform, keep
or observe any term, provision, condition, covenant or agreement contained in
this Agreement or any other Loan Document (other than those set forth in clause
(i) of this subsection (c) or in subsection (a) or (b) hereinabove) and such
failure or neglect shall continue for a period of thirty (30) days; or


(d)  Insolvency Proceeding.  Borrower or any of its Subsidiaries shall become
insolvent or shall fail generally to pay its Indebtedness as such Indebtedness
becomes due; or an Insolvency Proceeding shall be commenced by or against
Borrower or any of its Subsidiaries and, in the case of an involuntary petition
against Borrower or any of its Subsidiaries, such petition shall not be
dismissed or discharged within forty-five (45) days of commencement; or


(e)  Dissolution or Liquidation.  Borrower or any of the Guarantors shall
voluntarily dissolve, liquidate or suspend its business in whole or in part; or
there shall be commenced against Borrower or any of its Subsidiaries any
proceeding for the dissolution or liquidation of Borrower or such Subsidiary and
such proceeding shall not be dismissed or discharged within forty-five (45) days
of commencement; or


(f)  Appointment of Receiver.  Borrower or any of its Subsidiaries shall apply
for or consent to the appointment, or commence any proceeding for the
appointment, of a receiver, trustee, custodian or similar official for all or
substantially all of its property; or any proceeding for the appointment of a
receiver, trustee, custodian or similar official for all or substantially all of
the property of Borrower or any of its Subsidiaries shall be
-23-

--------------------------------------------------------------------------------


commenced against Borrower or such Subsidiary and shall not be dismissed or
discharged within forty-five (45) days of commencement; or


(g)  Judgments and Attachments.  Borrower or any of its Subsidiaries, or any of
their respective properties, shall suffer one or more money judgments, writs,
warrants of attachment or similar process involving the payment of money in
excess of Fifteen Million Dollars ($15,000,000) in the aggregate during the term
of this Agreement and such judgments, writs, warrants of attachment or similar
process shall remain undischarged in accordance with their terms and the
enforcement thereof shall be unstayed and either (i) enforcement proceedings
shall have been commenced and be pending by any creditor thereon or (ii) there
shall have been a period of forty-five (45) consecutive calendar days during
which stays of such judgments, writs, warrants of attachment or similar process,
by reason of pending appeals or otherwise, were not in effect; or


(h)  Failure to Comply.  Borrower or any of its Subsidiaries shall fail to
comply with any order, non-monetary judgment, injunction, decree, writ or demand
of any court or other public authority, and such order, non-monetary judgment,
injunction, decree, writ or demand shall continue unsatisfied and in effect for
a period of thirty (30) days without being vacated, discharged, satisfied or
stayed or bonded pending appeal; or


(i)  Notice Regarding Taxes.  A notice of levy, notice to withhold or other
legal process for taxes (other than property taxes) shall be filed or recorded
against Borrower or any of its Subsidiaries, or against the property of Borrower
or any of its Subsidiaries, and such notice or other legal process shall not be
released, stayed, vacated, bonded or otherwise dismissed within thirty (30) days
after the date of its filing or recording; or


(j)  Change of Control.  A Change of Control shall occur; or


(k)  Effectiveness of Loan Documents.  Any Loan Document shall become
ineffective, or Borrower or any of the Guarantors shall disavow or attempt to
revoke or terminate any Loan Document to which it is a party; or


(l)  Default Under Other Agreements.  Borrower or any of its Subsidiaries shall
(i) fail under any agreement, document or instrument to pay the principal, or
any principal installment, of any present or future Indebtedness for borrowed
money of Three Million Dollars ($3,000,000) or more, or any guaranty of present
or future Indebtedness for borrowed money of Three Million Dollars ($3,000,000)
or more, when due (or within any stated grace period), whether at the stated
maturity, upon acceleration, by reason of any required prepayment or otherwise
or (ii) fail to perform or observe any other term, covenant or other provision
of any agreement, document or instrument binding upon Borrower or such
Subsidiary if, as a result of such failure, any Person has the right to
accelerate the Indebtedness of Borrower or such Subsidiary in an amount in
excess of Three Million Dollars ($3,000,000) or otherwise require the payment of
any amount of Indebtedness in excess of Three Million Dollars ($3,000,000)
-24-

--------------------------------------------------------------------------------


to be paid prior to the date when such amount would otherwise become due, unless
in any such case (a) the holder of such Indebtedness has waived or consented to
such failure to pay, perform or observe, or (b) Borrower or such Subsidiary is,
in good faith and by appropriate proceedings diligently pursued, contesting or
disputing the existence of such failure to pay, perform or observe, as the case
may be.


7.2  Remedies.  Upon the occurrence of an Event of Default, unless such Event of
Default shall have been remedied within any applicable grace period or waived in
writing by Bank, Bank may, at its option, without presentment, demand, protest
or notice of any kind, all of which are hereby expressly waived, do one or more
of the following at any time or times and in any order: (a) reduce the amount of
or refuse to make any Revolving Loan under this Agreement; (b) declare any and
all Obligations outstanding under this Agreement to be immediately due and
payable, notwithstanding anything contained herein or in the Revolving Note or
any other Loan Document to the contrary (provided, however, that upon the
occurrence of any Event of Default described in Section 7.1(d), (e) or (f)
hereof, all Obligations shall automatically become due and payable); and (c)
enforce payment of all Obligations of Borrower and its Subsidiaries under this
Agreement and the other Loan Documents.  Notwithstanding any provision to the
contrary contained herein, Bank shall have no obligation to make any Revolving
Loan to, or issue any Letter of Credit for the account of, Borrower during any
grace period provided for in Section 7.1 hereof.




SECTION 8.  MISCELLANEOUS PROVISIONS


8.1  Additional Remedies.  The rights, powers and remedies given to Bank
hereunder shall be cumulative and not alternative and shall be in addition to
all rights, powers and remedies given to Bank by law against Borrower or any
other Person, including but not limited to Bank's rights of setoff or banker's
lien.


8.2  Nonwaiver.  Any forbearance or failure or delay by Bank in exercising any
right, power or remedy hereunder shall not be deemed a waiver thereof and any
single or partial exercise of any right, power or remedy shall not preclude the
further exercise thereof.  No waiver shall be effective unless it is in writing
and signed by an officer of Bank.


8.3  Inurement.  The benefits of this Agreement shall inure to the successors
and assigns of Bank and the permitted successors and assigns of
Borrower.  Borrower shall not assign any of its rights or obligations under this
Agreement to any Person without Bank's prior written consent, and any assignment
attempted without Bank's prior written consent shall be void.  Bank shall not,
so long as no Event of Default exists, assign any of its rights or obligations
under this Agreement to any Person without Borrower’s prior written consent,
which shall not be unreasonably withheld.


8.4  Governing Law; Venue.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE
LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, THIS
-25-

--------------------------------------------------------------------------------


AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED
IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF
LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  BORROWER HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN LOS ANGELES
COUNTY, CALIFORNIA SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN BORROWER AND BANK PERTAINING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT BANK AND BORROWER ACKNOWLEDGE
THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE OF LOS ANGELES COUNTY, CALIFORNIA; AND FURTHER PROVIDED, THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE BANK FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS,
TO REALIZE ON ANY COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF BANK.  BORROWER EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION WHICH IT
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF
AS IS DEEMED APPROPRIATE BY SUCH COURT.  BORROWER HEREBY WAIVES PERSONAL SERVICE
OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT
AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET
FORTH IN SECTION 9.1 OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF BORROWER'S ACTUAL RECEIPT THEREOF OR THREE DAYS
AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.


8.5  Severability.  Should any one or more provisions of this Agreement be
determined to be illegal or unenforceable, all other provisions nevertheless
shall be effective.


8.6  Integration Clause.  Except for the other Loan Documents to which Borrower
is a party, this Agreement constitutes the entire agreement between Bank and
Borrower, and all prior communications, whether verbal or written, between
Borrower and Bank shall be of no further effect or evidentiary value.


8.7  Construction.  The Section and subsection headings herein are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.
-26-

--------------------------------------------------------------------------------




8.8  Amendments.  This Agreement may be amended only in writing signed by all
parties hereto.


8.9  Documentation.  All documentation evidencing or pertaining to the
Obligations under this Agreement and the other Loan Documents shall be on Bank's
standard forms or otherwise in form and content acceptable to Bank.  To the
extent that the terms or conditions of this Agreement are inconsistent with the
terms or conditions of such documentation, the terms and conditions of this
Agreement shall prevail.


8.10  Counterparts.  This Agreement may be executed in as many counterparts as
may be deemed necessary or convenient, and by the different parties hereto on
separate counterparts each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
agreement.  This Agreement shall become effective upon the receipt by Bank and
Borrower of executed counterparts signed by each of them.


8.11  Setoff.  Borrower hereby acknowledges and specifically grants Bank a
banker’s lien upon, and right of recoupment and setoff respecting any and all
deposit or other accounts maintained by Borrower with Bank, whether held in a
general or special account or deposited for safekeeping or otherwise, and
regardless of how such account may be titled, and any other property of Borrower
held in the possession or custody of Bank or its agents.  Borrower further
acknowledges that the exercise of setoff, if any, shall require, and only be
deemed to occur upon, the affirmative action of Bank.  Bank agrees to notify
Borrower promptly after any such setoff and application; provided, however, that
the failure to give such notice shall not affect the validity of such setoff and
application.


8.12  Indemnification.  Borrower agrees to indemnify, save and hold harmless
Bank and its respective directors, officers, agents, attorneys and employees
(collectively, the "Indemnitees," and individually, an “Indemnitee”) from and
against: (a) any and all claims, demands, actions or causes of action, if the
claim, demand, action or cause of action arises out of or relates to any act or
omission (or alleged act or omission) of Borrower, its Subsidiaries or any of
its officers, directors or stockholders relating to the Revolving Credit
Commitment or the use or contemplated use of proceeds of any Revolving Loan; (b)
any administrative or investigative proceeding by any governmental agency
arising out of or related to a claim, demand, action or cause of action
described in clause (a) hereinabove; and (c) any and all liabilities, losses,
reasonable costs or expenses (including reasonable attorneys' fees and
disbursements of such attorneys and other professional services) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action or cause of action (including as a result of any contest
of the validity, applicability or amount of such claim, demand, action or cause
of action, as described below in this Section 8.12); provided, however, that no
Indemnitee shall be entitled to indemnification for any loss caused by its own
breach of its obligations under this Agreement or the other Loan Documents or
its own gross negligence or willful misconduct or for any liability, loss, cost
or expense asserted against it by another Indemnitee.  If any claim, demand,
action or cause of action is
-27-

--------------------------------------------------------------------------------


asserted against any Indemnitee, such Indemnitee shall promptly notify Borrower,
but the failure to so promptly notify Borrower shall not affect Borrower's
obligations under this Section 8.12 unless such failure materially prejudices
Borrower's right to participate in the contest of such claim, demand, action or
cause of action, as hereinafter provided.  Such Indemnitee may (and shall, if
requested by Borrower in writing) contest the validity, applicability and amount
of such claim, demand, action or cause of action and shall permit Borrower to
participate in such contest.  Any Indemnitee that proposes to settle or
compromise any claim or proceeding for which Borrower may be liable for payment
of indemnity hereunder shall give Borrower written notice of the terms of such
proposed settlement or compromise reasonably in advance of settling or
compromising such claim or proceeding and shall obtain Borrower's prior consent
(which shall not be unreasonably withheld or delayed).  In connection with any
claim, demand, action or cause of action covered by this Section 8.12 against
more than one Indemnitee, all such Indemnitees shall be represented by the same
legal counsel (which may be a law firm engaged by the Borrower (if such counsel
is acceptable to the Indemnitees), the Indemnitees or attorneys employed by an
Indemnitee or a combination of the foregoing); provided, that if such legal
counsel determines in good faith that representing all such Indemnitees would or
could result in a conflict of interest under laws or ethical principles
applicable to such legal counsel or that a defense or counterclaim is available
to an Indemnitee that is not available to all such Indemnitees, then to the
extent reasonably necessary to avoid such a conflict of interest or to permit
unqualified assertion of such a defense or counterclaim, each affected
Indemnitee shall be entitled to separate representation by legal counsel
selected by that Indemnitee and reasonably acceptable to Borrower, with all such
legal counsel using reasonable efforts to avoid unnecessary duplication of
effort by counsel for all Indemnitees; and further provided that Bank (as an
Indemnitee) shall at all times be entitled to representation by separate legal
counsel (which may be a law firm or attorneys employed by Bank or a combination
of the foregoing).  Any obligation or liability of Borrower to any Indemnitee
under this Section 8.12 shall survive the expiration or termination of this
Agreement and the repayment of the Revolving Loans and the payment and
performance of all other Obligations owed to Bank.


8.13  Disputes.  TO THE EXTENT PERMITTED BY LAW, IN CONNECTION WITH ANY CLAIM,
CAUSE OF ACTION, PROCEEDING OR OTHER DISPUTE CONCERNING THE LOAN DOCUMENTS (EACH
A “CLAIM”), THE PARTIES TO THIS AGREEMENT EXPRESSLY, INTENTIONALLY, AND
DELIBERATELY WAIVE ANY RIGHT EACH MAY OTHERWISE HAVE TO TRIAL BY JURY.  IN THE
EVENT THAT THE WAIVER OF JURY TRIAL SET FORTH IN THE PREVIOUS SENTENCE IS NOT
ENFORCEABLE UNDER THE LAW APPLICABLE TO THIS AGREEMENT, THE PARTIES TO THIS
AGREEMENT AGREE THAT ANY CLAIM, INCLUDING ANY QUESTION OF LAW OR FACT RELATING
THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED BY JUDICIAL
REFERENCE PURSUANT TO THE STATE LAW APPLICABLE TO THIS AGREEMENT.  THE PARTIES
SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL
JUDGE.  IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE COURT
SHALL APPOINT THE REFEREE.  THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO
THE
-28-

--------------------------------------------------------------------------------


COURT.  NOTHING IN THIS PARAGRAPH SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME
TO EXERCISE SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN
PROVISIONAL REMEDIES.  THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE
REFEREE EQUALLY, UNLESS THE REFEREE ORDERS OTHERWISE.  THE REFEREE SHALL ALSO
DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION, AND
ENFORCEABILITY OF THIS PARAGRAPH.  THE PARTIES ACKNOWLEDGE THAT IF A REFEREE IS
SELECTED TO DETERMINE THE CLAIMS, THEN THE CLAIMS WILL NOT BE DECIDED BY A JURY.


8.14  USA Patriot Act Notice.  Bank hereby notifies Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the "Patriot Act"), Bank is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
Bank to identify Borrower in accordance with the Patriot Act.


SECTION 9.  NOTICES


9.1  Notices.  Any notice or other communication provided for or allowed
hereunder shall be considered to have been validly given if delivered
personally, and evidenced by a receipt signed by an authorized agent or
addressee, or 72 hours after being deposited in the United States mail,
registered or certified, postage prepaid, return receipt requested, or 48 hours
after being sent by Federal Express or other courier service, or, in the case of
telecopied notice, when telecopied, receipt acknowledged, and addressed as
provided below.


If to Borrower:                               j2 Global Communications, Inc.
6922 Hollywood Boulevard, Suite 500
Los Angeles, California 90028
Attention: Kathy Griggs, Chief Financial Officer


Telephone No.: (323) 860-9200
Facsimile No.: (323) 860-9201


With a copy to:                             j2 Global Communications, Inc.
6922 Hollywood Boulevard, Suite 500
Los Angeles, California 90028
Attention:  Legal Department


Telephone No.: (323) 860-9276
Facsimile No.: (323) 372-3617




If to Bank:                                      Union Bank, N.A.
Commercial Banking Group--Greater Los Angeles Division
-29-

--------------------------------------------------------------------------------


445 South Figueroa Street, 10th Floor
Los Angeles, California 90071
Attention: Peter C. Thompson, Vice President


Telephone No.: (213) 236-6911
Facsimile No.: (213) 236-7635


9.2  Change of Address.  The addresses to which notices or demands are to be
given may be changed from time to time by notice served as provided above.






[SIGNATURES BEGIN ON THE FOLLOWING PAGE]
 
 
 
 
-30-

--------------------------------------------------------------------------------


 
THIS AGREEMENT is duly executed on behalf of the parties hereto as of the date
first above written.


“Borrower”


j2 GLOBAL COMMUNICATIONS, INC.


By: /s/ Kathy Griggs
Kathy Griggs
Chief Financial Officer




“Bank”


UNION BANK, N.A.


By: /s/ Stephen M. Flynn
Stephen M. Flynn
Senior Vice President
 
 
 
-31-

--------------------------------------------------------------------------------


 